

EXHIBIT 10.2
 
RESTRICTED STOCK PURCHASE AGREEMENT
 
THIS RESTRICTED STOCK PURCHASE AGREEMENT (“Agreement”) is made as of the 15 day
of January, 2009, by and between John Spencer, Derrick Waldman and Louis Waldman
 ( collectively the “Sellers”) and Allhomely International Limited
(“Purchaser”), as to two million two hundred thousand (2,200,000) restricted
shares, of Promodoeswork.com Inc., a Nevada corporation.
 
RECITALS
 
WHEREAS, the Sellers are the owners of two million two hundred thousand
(2,200,000) restricted shares of common stock (the “Shares”) of
Promodoeswork.com Inc., a Nevada corporation (the "Company"); and
 
WHEREAS, John Spencer owns one hundred thousand (100,000) of the Shares, Derrick
Waldman owns one hundred thousand (100,000) of the Shares, and Louis Waldman
owns two million (2,000,000) of the Shares; and
 
WHEREAS, the Sellers propose to sell to the Purchaser all of the Shares
currently owned by the Sellers by and according to the terms set forth herein.
 
NOW THEREFORE, In consideration of the premises, representations, warranties and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.
PURCHASE, SALE AND CLOSING

 
1.1                    The Seller hereby agrees to sell, assign, transfer and
deliver to the Purchaser, and the Purchaser hereby agrees to purchase from the
Seller, the Shares for the purchase price of  Eighty Seven Thousand Five
Hundred  U.S. Dollars ($87,500.00) (the "Purchase Price").  The full amount of
the Purchase Price shall be delivered U.S. Dollars, by wire transfer to an
escrow account established with Andrew J Befumo, PLLC, (“Escrow Agent”).
 
1.2                    Closing.  The closing (“Closing”) of the transactions
contemplated hereby will occur on, or, before the15 day of  January, 2009 (the
“Closing Date”).
 
2.
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 
2.1                    The Seller warrants, covenants and represents to the
Purchaser that:
 
 
(d)
immediately prior to and at the Closing, the Seller shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Seller
shall transfer to the Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;


 
 

--------------------------------------------------------------------------------

 
 
 
(e)
the Seller has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Seller hereunder and to consummate the transactions contemplated hereby; and

 
 
(f)
as of the Closing Date the Seller shall not be indebted to the Company and the
Company shall  not be indebted to the Seller;

 
 
(g)
the Seller does not now, nor will it prior to or on the Closing Date, own,
either directly or indirectly, or exercise direction or control over any common
shares of the Company other than the Shares;

 
 
(h)
the Seller agrees to execute and deliver such other documents and to perform
such other acts as shall be necessary to effectuate the purposes of this
Agreement; and

 
3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 
3.1                    The Purchaser represents and warrants to the Seller that
the Purchaser:
 
 
(i)
has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

 
 
(j)
understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the "Restricted Period") as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Rule 144, or pursuant to the registration provisions of
the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom; and

 
 
(k)
is acquiring the Purchased Shares for the Purchaser's own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalisation thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Purchased Shares

 
3.2
The Purchaser agrees not to engage in hedging transactions with regard to the
Purchased Shares accept in compliance with the Securities Act.



4.
MISCELLANEOUS

 
4.1                    The parties hereto acknowledge that they have obtained
independent legal advice with respect to this Agreement and acknowledge that
they fully understand the provisions of this Agreement.
 
4.2                    Unless otherwise provided, all dollar amounts referred to
in this Agreement are in United States dollars.
 
 
 

--------------------------------------------------------------------------------

 
 
4.3                    There are no representations, warranties, collateral
agreements, or conditions concerning the subject matter of this Agreement except
as herein specified.
 
4.4                    This Agreement will be governed by and construed in
accordance with the laws of the State of NEVADA. The parties hereby attorn to
the jurisdiction of the courts Clark County, NEVADA with respect to any legal
proceedings arising from this Agreement.
 
4.5                    The representations and warranties of the parties
contained in this Agreement shall survive the closing of the purchase and sale
of the Purchased Shares and shall continue in full force and effect for a period
of one year as measured from the date hereof.
 
4.6                    This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.
 
4.7                    Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.
 
Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.



 
SELLER:
     
/s/ John Spencer /s/
     
/s/ Derrick Waldman /s/
     
/s/ Louis Waldman /s/

 
PURCHASER:
 
Allhomely International Limited


/s/ Jan Panneman /s/
Jan Panneman Director, Changda International Ltd.
obo Allhomely International Limited


 
 

--------------------------------------------------------------------------------

 